Case 19-10214 Doc     8 Filed 05/24/19 Entered     05/24/19 17:24:27
           Desc     Main Document           Page    1 of 69
Case 19-10214 Doc     8 Filed 05/24/19 Entered     05/24/19 17:24:27
           Desc     Main Document           Page    2 of 69
Case 19-10214 Doc     8 Filed 05/24/19 Entered     05/24/19 17:24:27
           Desc     Main Document           Page    3 of 69
Case 19-10214 Doc     8 Filed 05/24/19 Entered     05/24/19 17:24:27
           Desc     Main Document           Page    4 of 69
Case 19-10214 Doc     8 Filed 05/24/19 Entered     05/24/19 17:24:27
           Desc     Main Document           Page    5 of 69
Case 19-10214 Doc     8 Filed 05/24/19 Entered     05/24/19 17:24:27
           Desc     Main Document           Page    6 of 69
Case 19-10214 Doc     8 Filed 05/24/19 Entered     05/24/19 17:24:27
           Desc     Main Document           Page    7 of 69
Commercial Recording Division                                                                                                  Page 1 of 1
    Case 19-10214 Doc           8 Filed 05/24/19 Entered                                                       05/24/19 17:24:27
                  Desc        Main Document           Page                                                      8 of 69


 Business Inquiry
 Business Details
                              HERMITAGE INN REAL ESTATE HOLDING
          Business Name:                                                       Citizenship/State Inc:   Domestic/CT
                              COMPANY LLC

               Business ID:   0921473                                      Last Report Filed Year:      2019

                              336 OLDE STAGE RD, GLASTONBURY, CT,
        Business Address:                                                           Business Type:      Domestic Limited Liability Company
                              06033

          Mailing Address:    PO BOX 2210, WEST DOVER, VT, 05356                   Business Status:     Active

     Date Inc/Registration:   Dec 12, 2007

  Annual Report Due Date:     03/31/2020



 Principals Details
 Name/Title                           Business Address                     Residence Address

                                      336 OLDE STAGE RD, 2ND FLOOR, 336
 JIM BARNES MANAGER                   OLDE STAGE RD, GLASTONBURY, CT,      145 DEERCLIFF ROAD, AVON, CT, 06001
                                      06033


 Agent Summary
                       Agent Name     JOHN T. DELNEGRO

          Agent Business Address      71 NOOK FARMS ROAD, WINDSOR, CT, 06095

        Agent Residence Address       71 NOOK FARMS ROAD, WINDSOR, CT, 06095

              Agent Mailing Address   NONE




https://www.concord-sots.ct.gov/CONCORD/PublicInquiry?eid=9744&businessID=09214... 5/17/2019
Case 19-10214 Doc     1 Filed 05/24/19
                      8       05/22/19 Entered      05/24/19 17:24:27
                                                    05/22/19 13:38:16
           Desc
            Desc    Main
                    MainDocument
                         Document           Page
                                             Page    91of
                                                        of69
                                                           4
Case 19-10214 Doc    1 Filed 05/24/19
                     8       05/22/19 Entered      05/24/19 17:24:27
                                                   05/22/19  13:38:16
           Desc
            Desc  Main
                   MainDocument
                        Document           Page
                                            Page    10
                                                     2 of 69
                                                          4
Case 19-10214 Doc    1 Filed 05/24/19
                     8       05/22/19 Entered      05/24/19 17:24:27
                                                   05/22/19  13:38:16
           Desc
            Desc  Main
                   MainDocument
                        Document           Page
                                            Page    11
                                                     3 of 69
                                                          4
Case 19-10214 Doc    1 Filed 05/24/19
                     8       05/22/19 Entered      05/24/19 17:24:27
                                                   05/22/19  13:38:16
           Desc
            Desc  Main
                   MainDocument
                        Document           Page
                                            Page    12
                                                     4 of 69
                                                          4
       Case
       Case 19-10214
            19-10214 Doc  Doc     1-1
                                  8 Filed
                                      Filed05/24/19
                                            05/22/19 Entered
                                                      Entered     05/24/19
                                                                     05/22/1917:24:27
                                                                              13:38:16
Desc   Exhibit Petitioner
                     Desc BobbiMain
                                Resek
                                    Document
                                      Docs Involuntary Petition
                                                          PageExhibit
                                                                   13Aof 69       Page   1 of 17
       Case
       Case 19-10214
            19-10214 Doc  Doc     1-1
                                  8 Filed
                                      Filed05/24/19
                                            05/22/19 Entered
                                                      Entered     05/24/19
                                                                     05/22/1917:24:27
                                                                              13:38:16
Desc   Exhibit Petitioner
                     Desc BobbiMain
                                Resek
                                    Document
                                      Docs Involuntary Petition
                                                          PageExhibit
                                                                   14Aof 69       Page   2 of 17
       Case
       Case 19-10214
            19-10214 Doc  Doc     1-1
                                  8 Filed
                                      Filed05/24/19
                                            05/22/19 Entered
                                                      Entered     05/24/19
                                                                     05/22/1917:24:27
                                                                              13:38:16
Desc   Exhibit Petitioner
                     Desc BobbiMain
                                Resek
                                    Document
                                      Docs Involuntary Petition
                                                          PageExhibit
                                                                   15Aof 69       Page   3 of 17
          Case
          Case 19-10214
               19-10214 Doc  Doc     1-1
                                     8 Filed
                                         Filed05/24/19
                                               05/22/19 Entered
                                                         Entered     05/24/19
                                                                        05/22/1917:24:27
                                                                                 13:38:16
Desc      Exhibit Petitioner
                        Desc BobbiMain
                                   Resek
                                       Document
                                         Docs Involuntary Petition
                                                             PageExhibit
                                                                      16Aof 69       Page   4 of 17

   Hermitage Club
   Commission Calculation Worksheet
        Payroll Date                       n/a

                                                         Date            Sales
                         Member Name(s)                 Joined            Rep

   Club ‐ New Memberships

          Sciaretta             Richard & Sarah         06/16/16   Bobbi
          Sullivan              Tim & Kim               11/04/16   Bobbi
          Scrudato              Paul & Cindy            11/08/16   Bobbi/Tom
          Solomon               Joshua & Jennifer       01/21/17   Bobbi/Rees
          Lofgren               Maggie & Preston        01/22/17   Bobbi
          Kelly                 Patrick & Erika         01/30/17   Bobbi/Rees
          Marks                 Steven & Allie          02/10/17   Bobbi
          Frank                 Jordan & Laura Levine   02/16/17   Bobbi




   Club‐ Real Estate



          Tejpaul               Brett                   12/06/16 Bobbi
         Case
         Case 19-10214
              19-10214 Doc  Doc     1-1
                                    8 Filed
                                        Filed05/24/19
                                              05/22/19 Entered
                                                        Entered     05/24/19
                                                                       05/22/1917:24:27
                                                                                13:38:16
Desc     Exhibit Petitioner
                       Desc BobbiMain
                                  Resek
                                      Document
                                        Docs Involuntary Petition
                                                            PageExhibit
                                                                     17Aof 69       Page              5 of 17




                     Membership                                                   Bobbi 5%
          Category                Price           $$ received          %                Amount




   LEM                               7,500.00 $        (7,500.00)   FLAT          $       1,000.00
   Auction Upgrade                  60,500.00         (72,225.00)          5.0%   $       3,025.00
   Family Legacy                    85,000.00         (31,227.50)          2.5%   $       2,125.00
   Auction Upgrade                  76,500.00         (81,855.00)          2.5%   $       1,912.50
   Family Legacy                    83,000.00         (10,165.00)          2.5%   $       2,075.00
   Auction Upgrade                  77,000.00         (82,390.00)          2.5%   $       1,925.00
   Family Legacy                    63,000.00         (89,550.00)          5.0%   $       3,150.00
   Auction Upgrade                  56,300.00         (81,641.00)          5.0%   $       2,815.00

                            $       68,000.00 $       (79,725.00)                 $      18,027.50



                                              Deposit received         Commission Remaining
                                                                       %          Amount

   CLOSING                                                            100.0% $           10,000.00


                            $             ‐   $                 ‐                 $       10,000.00



                                              $      (79,725.00)                  $      28,027.50
                                                    $$ Received
                                                                                  $       3,526.00
                                                                                  $       2,011.00

                                                                                  $      33,564.50
           Case
           Case 19-10214
                19-10214 Doc  Doc     1-1
                                      8 Filed
                                          Filed05/24/19
                                                05/22/19 Entered
                                                          Entered     05/24/19
                                                                         05/22/1917:24:27
                                                                                  13:38:16
Desc       Exhibit Petitioner
                         Desc BobbiMain
                                    Resek
                                        Document
                                          Docs Involuntary Petition
                                                              PageExhibit
                                                                       18Aof 69       Page   6 of 17




   half pay on install




   Subtotal

   Equity Club 2015
   Equity Club 2016

   Total
                                                                         Case
                                                                         Case 19-10214
                                                                              19-10214 Doc  Doc     1-1
                                                                                                    8 Filed
                                                                                                        Filed05/24/19
                                                                                                              05/22/19 Entered
                                                                                                                        Entered     05/24/19
                                                                                                                                       05/22/1917:24:27
                                                                                                                                                13:38:16
                                              Desc                       Exhibit Petitioner
                                                                                       Desc BobbiMain
                                                                                                  Resek
                                                                                                      Document
                                                                                                        Docs Involuntary Petition
                                                                                                                            PageExhibit
                                                                                                                                     19Aof 69       Page                            7 of 17
Hermitage Club
Commission Calculation Worksheet
     Payroll Date                      n/a

                                                 Date            Sales                     Membership                                                    Bobbi 5%
                     Member Name(s)             Joined            Rep           Category                Price            $$ received             %            Amount

Club ‐ New Memberships

       Horn                 Matty & Ashley      01/24/16   Bobbi         Legacy Guest Upgrade             69,400.00         (16,050.00)           5.0%   $      3,470.00
       Struk                Nick & Christa      02/15/16   Bobbi         Auction Upgrade                  71,000.00         (16,602.50)           5.0%   $      3,550.00
       Osborn               John & Lesley       02/15/16   Bobbi         Family Legacy                    73,000.00         (20,062.50)           5.0%   $      3,650.00
       Seidl                Torie & Chris       02/20/16   Jim/Bobbie    Family Legacy                    73,000.00         (27,017.50)           2.5%   $      1,825.00
       Ward                 Katie & Kevin       02/29/16   Bobbi         Family Legacy                    73,000.00         (20,062.50)           5.0%   $      3,650.00
       Grayken              John                03/02/16   Bobbi         Family Legacy                    68,000.00         (80,250.00)           5.0%   $      3,400.00
       Hillard              Virany & Brooke     04/27/16   Bobbi         Auction Upgrade                  63,000.00         (75,970.00)           5.0%   $      3,150.00
       Demmo                Nick & Tracy        10/11/16   Bobbi/Tom     Family Legacy                    80,000.00         (90,950.00)           2.5%   $      2,000.00     PAID
                                                                                                  $      570,400.00 $      (346,965.00)                  $     24,695.00



Club‐ Real Estate                                                                                                   Deposit received            Commission Remaining
                                                                                                                                                %          Amount                             TOTAL   #REF!

       Warner               Sanny               11/28/15 Bobbi           GC6 #504                 $       975,000.00 $      (305,533.33)        50.0% $         10,000.00
       Beevers              Nicholas            02/01/16 Bobbi           10 Stags Leap            $     2,100,000.00 $    (2,100,000.00)       100.0% $         25,000.00

                                                                                                  $     3,075,000.00 $    (2,405,533.33)                 $     35,000.00




                                                                                                                                                        $       59,695.00
                                                                                                                                           Paid 8/29/16 $      (15,000.00)

                                                                                                                                                         $     44,695.00
                             Case
                             Case 19-10214
                                  19-10214 Doc  Doc     1-1
                                                        8 Filed
                                                            Filed05/24/19
                                                                  05/22/19 Entered
                                                                            Entered     05/24/19
                                                                                           05/22/1917:24:27
                                                                                                    13:38:16
                 Desc        Exhibit Petitioner
                                           Desc BobbiMain
                                                      Resek
                                                          Document
                                                            Docs Involuntary Petition
                                                                                PageExhibit
                                                                                         20Aof 69       Page                8 of 17

Hermitage Club
Commission Calculation Worksheet
     Payroll Date                  4/29/2016

                                                  Date             Sales                     Membership                        Bobbi 5%
                      Member Name(s)             Joined             Rep           Category                Price         %           Amount

Club ‐ New Memberships

      Kimball               Walker & Nancy        02/08/16   Bobbi         Auction Upgrade          $       63,000.00   5.0%   $       3,150.00
      Piccini               Jeremy                02/09/16   Bobbi/Dale    Single Legacy            $       65,000.00   2.5%   $       1,625.00
      Erickson              Kris & Lauren         02/10/16   Bobbi         Auction Upgrade          $       71,000.00   5.0%   $       3,550.00
      Rockman               John & Lara           02/12/16   Bobbi         Auction Upgrade          $       69,250.00   5.0%   $       3,462.50

                                                                                                    $      268,250.00          $      11,787.50
                               Case
                               Case 19-10214
                                    19-10214 Doc  Doc     1-1
                                                          8 Filed
                                                              Filed05/24/19
                                                                    05/22/19 Entered
                                                                              Entered     05/24/19
                                                                                             05/22/1917:24:27
                                                                                                      13:38:16
                   Desc        Exhibit Petitioner
                                             Desc BobbiMain
                                                        Resek
                                                            Document
                                                              Docs Involuntary Petition
                                                                                  PageExhibit
                                                                                           21Aof 69       Page                          9 of 17

Hermitage Club
Commission Calculation Worksheet
     Payroll Date                  3/10/2016

                                                        Date         Sales                      Membership                     Bobbi 5%
                      Member Name(s)                   Joined         Rep            Category                Price         %         Amount

Club ‐ New Memberships

      Warner                Sanny & Matt               12/11/15   Bobbi       Family Legacy            $       65,000.00   5.0%   $    3,250.00
      Ramnes                Daniel & Kurt Slye         12/26/15   Bobbi       Family Legacy            $       75,000.00   5.0%   $    3,750.00
      Lawrence              Chris & Lisa               12/31/15   Bobbi       Auction Upgrade          $       71,000.00   5.0%   $    3,550.00
      Wolf                  Jeffrey & Allison          01/01/16   Bobbi       Family Legacy            $       75,000.00   5.0%   $    3,750.00
      Richetelli            Noelle                     01/23/16   Bobbi       Legacy Guest Upgrade     $       59,400.00   5.0%   $    2,970.00
      Fogel                 Stefanie & Robert Warren   01/31/16   Bobbi       Family Legacy            $       70,000.00   5.0%   $    3,500.00
      Yao                   Kevin & Judy Chen          02/03/16   Bobbi       Auction Upgrade          $       69,000.00   5.0%   $    3,450.00
      Egan                  Michael & Wendy            02/04/16   Bobbi/Rod   Auction Upgrade          $       63,749.00   2.5%   $    1,593.73 $ 25,813.73




                                                                                                       $      548,149.00          $   25,813.73
                           Case
                           Case 19-10214
                                 19-10214 Doc Doc    1-1
                                                      8 Filed
                                                          Filed05/24/19
                                                                05/22/19 Entered
                                                                          Entered      05/24/19
                                                                                          05/22/1917:24:27
                                                                                                   13:38:16
              Desc         Exhibit Petitioner
                                         DescBobbi Main
                                                   ResekDocument
                                                         Docs Involuntary Petition
                                                                              PageExhibit22
                                                                                          A of 69      Page            10 of 17

Hermitage Club
Commission Calculation Worksheet
Payroll Date                        7/24/2015

                                                       Date       Sales                     Membership                      Bobbi 5%
                      Member Name(s)                  Joined       Rep           Category                Price          %       Amount

Club ‐ New Memberships

      Boeckmann              Johannes & Anne Chiang   04/11/15 Bobbi      Auction Upgrade                  61,000.00   5.0% $     3,050.00
      Parker                 Rob & Lindsey            06/15/15 Bobbi      Family Legacy                    72,000.00   5.0% $     3,600.00

                                                                                                   $      133,000.00        $     6,650.00
          Case
          Case 19-10214
                19-10214 Doc Doc    1-1
                                     8 Filed
                                         Filed05/24/19
                                               05/22/19 Entered
                                                         Entered      05/24/19
                                                                         05/22/1917:24:27
                                                                                  13:38:16
Desc      Exhibit Petitioner
                        DescBobbi Main
                                  ResekDocument
                                        Docs Involuntary Petition
                                                             PageExhibit23
                                                                         A of 69      Page   11 of 17

   Hermitage Club
   Commission Calculation Worksheet
   Payroll Date                         7/10/2015


   Club‐ Real Estate

          Tejpaul               Brett                   06/16/15 Bobbi     Garmisch 501
           Case
           Case 19-10214
                 19-10214 Doc Doc    1-1
                                      8 Filed
                                          Filed05/24/19
                                                05/22/19 Entered
                                                          Entered      05/24/19
                                                                          05/22/1917:24:27
                                                                                   13:38:16
Desc       Exhibit Petitioner
                         DescBobbi Main
                                   ResekDocument
                                         Docs Involuntary Petition
                                                              PageExhibit24
                                                                          A of 69      Page   12 of 17




       Deposit received               Bobbi
                                %        Amount
       $        300,000.00

       Total Commission
       $        20,000.00       50.0% $    10,000.00

                                      $    10,000.00
         Case
         Case 19-10214
               19-10214 Doc Doc    1-1
                                    8 Filed
                                        Filed05/24/19
                                              05/22/19 Entered
                                                        Entered      05/24/19
                                                                        05/22/1917:24:27
                                                                                 13:38:16
Desc     Exhibit Petitioner
                       DescBobbi Main
                                 ResekDocument
                                       Docs Involuntary Petition
                                                            PageExhibit25
                                                                        A of 69      Page        13 of 17

   Hermitage Club
   Commission Calculation Worksheet
   Payroll Date        4/3/2015

                                           Date      Sales              Membership
                Member Name(s)            Joined      Rep    Category                Price

   Club ‐ New Memberships

       Teeson     Jenna Kieley & Nichol   03/20/15 C/S/B     Auction Upgrade         60,500.00

                                                                                $ 60,500.00
           Case
           Case 19-10214
                 19-10214 Doc Doc    1-1
                                      8 Filed
                                          Filed05/24/19
                                                05/22/19 Entered
                                                          Entered      05/24/19
                                                                          05/22/1917:24:27
                                                                                   13:38:16
Desc       Exhibit Petitioner
                         DescBobbi Main
                                   ResekDocument
                                         Docs Involuntary Petition
                                                              PageExhibit26
                                                                          A of 69      Page   14 of 17




             Bobbi
       %        Amount




       1.3% $       806.47

              $     806.47
                              Case
                              Case 19-10214
                                    19-10214 Doc Doc    1-1
                                                         8 Filed
                                                             Filed05/24/19
                                                                   05/22/19 Entered
                                                                             Entered      05/24/19
                                                                                             05/22/1917:24:27
                                                                                                      13:38:16
                 Desc         Exhibit Petitioner
                                            DescBobbi Main
                                                      ResekDocument
                                                            Docs Involuntary Petition
                                                                                 PageExhibit27
                                                                                             A of 69      Page                             15 of 17

Hermitage Club
Commission Calculation Worksheet
Payroll Date            3/20/2015

                                              Date        Sales                     Membership                             Bobbi
                 Member Name(s)              Joined        Rep         Category                   Price          %           Amount

Club ‐ New Memberships

      Getchell      Keith & Elizabeth        02/15/15   C/B       Family Legacy                   63,000.00      2.0%      $    1,260.00
      Smith         Cutter & Stacey          02/22/15   C/S/B     Auction Upgrade                 61,000.00      1.3%      $      813.13
      Kimmel        Jeff & Liat              02/10/15   C/S/B     Auction Upgrade                 60,500.00      1.3%      $      806.47
      Sykes         Macrae & Carisa          02/23/15   C/B       Family Legacy                   63,000.00      2.0%      $    1,260.00
      Jagel         Chris & Chrstina         02/13/15   C/B       Family Legacy                   63,000.00      2.0%      $    1,260.00
      Lane          Joshua & Bernadette      02/15/15   C/B       Family Legacy                   63,000.00      2.0%      $    1,260.00

                                                                                             $   373,500.00                $    6,659.60




The Hermitage Club
Secondary Membership Commission Schedule
      Pd upon Application
                              Pay Date 3/20/2015

      Date          Last                  First         Sales     $$                         Total Qty                         Bobbi
        2/20/2015   Koral                 Joel          C/B             65,000.00                          1.0       0.5          500.00
        2/25/2015   Kunin                 Len           Bobbi          130,000.00                          2.0        2         2,000.00
        2/25/2015   Bliss                 David         C/B            130,000.00                          2.0        1         1,000.00
        2/25/2015   Colodny               Jeff          C/B             65,000.00                          1.0       0.5          500.00




                                                                       390,000.00            $            6.00             $    4,000.00



                                                                                             payable                       $   10,659.60
                         Case
                         Case 19-10214
                               19-10214 Doc Doc    1-1
                                                    8 Filed
                                                        Filed05/24/19
                                                              05/22/19 Entered
                                                                        Entered      05/24/19
                                                                                        05/22/1917:24:27
                                                                                                 13:38:16
             Desc        Exhibit Petitioner
                                       DescBobbi Main
                                                 ResekDocument
                                                       Docs Involuntary Petition
                                                                            PageExhibit28
                                                                                        A of 69      Page            16 of 17

Hermitage Club
Commission Calculation Worksheet
Payroll Date                 3/6/2015

                                                 Date         Sales                 Membership                          Bobbi
                 Member Name(s)                 Joined         Rep     Category                   Price          %         Amount

Club ‐ New Memberships

      Tietjen        Derek & Stacey             01/21/15   C/B         Family Legacy                63,000.00    2.0%   $       1,260.00
      Larkin         John & Rebeccca            02/10/15   C/B         Family Legacy                63,000.00    2.0%   $       1,260.00
      Esposito       Rebecca & Gerry            02/08/15   C/B         Family Legacy                63,000.00    2.0%   $       1,260.00
      Jones          Bartow & Lauren            02/14/15   C/S/B       Legacy Guest Upgrade         57,400.00    1.3%   $         765.14
      Campbell       Scott & Missy              02/11/15   C/S/B       Auction Upgrade              60,500.00    1.3%   $         806.47
      Kim            Mike & Liz Larsen          02/16/15   C/B         Family Legacy                65,000.00    2.0%   $       1,300.00
      Klein          David & Elizabeth Wether   02/13/15   C/B         Family Legacy                63,000.00    2.0%   $       1,260.00
      Wood           Alastair & Alisa           02/03/15   C/B         Family Legacy                65,000.00    2.0%   $       1,300.00
      Cameron        Seth & Kirtley             02/12/15   C/S/B       Auction Upgrade              60,000.00    1.3%   $         799.80
      Wallace        Robert & Lori              02/16/15   C/S/B       Auction Upgrade              60,000.00    1.3%   $         799.80
      Adams          Katie & Chris Brooks       02/16/15   C/S/B       Legacy Guest Upgrade         59,400.00    1.3%   $         791.80
      Mayer          Robert & Diane             02/01/15   C/B         Family Legacy                65,000.00    2.0%   $       1,300.00
      Lowe           Jeff & Sam                 02/14/15   C/S/B       Auction Upgrade              61,000.00    1.3%   $         813.13
      Gereghty       Jim & Liz                  02/13/15   C/S/B       Auction Upgrade              59,300.00    1.3%   $         790.47
      Dyer           Greg & Lori                02/07/15   C/S/B/Rod   Auction Upgrade              60,800.00    0.7%   $         405.33
      Brawer         Meredith & Nicholas        02/14/15   C/S/B       Legacy Guest Upgrade         59,400.00    1.3%   $         791.80
      Harmon         Sean                       02/15/15   C/S/B       Legacy Guest Upgrade         59,400.00    1.3%   $         791.80
      Tejpaul        Brett & Susan              02/14/15   C/S/B       Auction Upgrade              61,000.00    1.3%   $         813.13
      Horn           Scott & Jennifer           02/12/15   C/S/B       Family Legacy                63,000.00    1.3%   $         839.79
      Gewirtz        Greg & Colleen             01/28/15   C/S/B       Legacy Guest Upgrade         59,400.00    1.3%   $         791.80
      Edwards        Mia & Peter                02/11/15   C/B         Auction Upgrade              61,000.00    2.0%   $       1,220.00

                                                                                              $   1,288,600.00          $    20,160.27
                         Case
                         Case 19-10214
                               19-10214 Doc Doc    1-1
                                                    8 Filed
                                                        Filed05/24/19
                                                              05/22/19 Entered
                                                                        Entered      05/24/19
                                                                                        05/22/1917:24:27
                                                                                                 13:38:16
            Desc         Exhibit Petitioner
                                       DescBobbi Main
                                                 ResekDocument
                                                       Docs Involuntary Petition
                                                                            PageExhibit29
                                                                                        A of 69      Page          17 of 17

Hermitage Club
Commission Calculation Worksheet
Payroll Date             2/20/2015

                                             Date         Sales                Membership                          Bobbi
                  Member Name(s)            Joined         Rep    Category                   Price          %         Amount

Club ‐ New Memberships

       Meyers     Matthew                  02/01/15   C/B/Rich    Real Estate Upgrade         50,000.00     2.0%   $    1,000.00
       Robb       Barbera & Lisa Pacheco   01/30/15   C/S/B       Legacy Guest Upgrade        59,400.00     1.3%   $      791.98
       Biasotti   Chris & Robin            01/25/15   C/B/Rod     Auction Upgrade             61,000.00     1.0%   $      610.00
       Schwartz   Barry & Joy              02/08/15   Rich/B/C    Auction Upgrade             59,000.00     2.0%   $    1,180.00
       Rausch     Devon & Allison          02/07/15   C/S/B       Legacy Guest Upgrade        59,400.00     1.3%   $      791.80
       Mattera    Walter & Anna            02/04/15   C/B         Family Legacy               63,000.00     2.0%   $    1,260.00
       Taylor     David & James Green      02/07/15   C/B         Family Legacy               59,000.00     2.0%   $    1,180.00
       Parent     Gregory & Sara           01/31/15   C/S/B       Auction Upgrade             61,000.00     1.3%   $      813.13
       Kunin      Len & Susan              02/01/15   C/B         Family Legacy               53,000.00     2.0%   $    1,060.00




                                                                                         $   524,800.00            $    8,686.91
       Case
       Case 19-10214
            19-10214 Doc Doc   1-2
                               8 Filed
                                    Filed05/24/19
                                          05/22/19 Entered
                                                    Entered      05/24/19
                                                                    05/22/1917:24:27
                                                                             13:38:16
Desc     Exhibit Petitioner
                   Desc SanMain
                             Solaz
                                 Document
                                   Docs Involuntary Petition
                                                        PageExhibit30
                                                                    B of 69      Page   1 of 2
       Case
       Case 19-10214
            19-10214 Doc Doc   1-2
                               8 Filed
                                    Filed05/24/19
                                          05/22/19 Entered
                                                    Entered      05/24/19
                                                                    05/22/1917:24:27
                                                                             13:38:16
Desc     Exhibit Petitioner
                   Desc SanMain
                             Solaz
                                 Document
                                   Docs Involuntary Petition
                                                        PageExhibit31
                                                                    B of 69      Page   2 of 2
       Case
        Case 19-10214
              19-10214 Doc Doc     1-3
                                   8 Filed
                                        Filed05/24/19
                                              05/22/19 Entered
                                                        Entered     05/24/19
                                                                      05/22/1917:24:27
                                                                               13:38:16
Desc   Exhibit Petitioner
                      DescLakeland
                                Main
                                   Bank
                                     Document
                                        Docs Involuntary Petition
                                                            Page Exhibit
                                                                     32 Cof 69       Page   1 of 36
       Case
        Case 19-10214
              19-10214 Doc Doc     1-3
                                   8 Filed
                                        Filed05/24/19
                                              05/22/19 Entered
                                                        Entered     05/24/19
                                                                      05/22/1917:24:27
                                                                               13:38:16
Desc   Exhibit Petitioner
                      DescLakeland
                                Main
                                   Bank
                                     Document
                                        Docs Involuntary Petition
                                                            Page Exhibit
                                                                     33 Cof 69       Page   2 of 36
       Case
        Case 19-10214
              19-10214 Doc Doc     1-3
                                   8 Filed
                                        Filed05/24/19
                                              05/22/19 Entered
                                                        Entered     05/24/19
                                                                      05/22/1917:24:27
                                                                               13:38:16
Desc   Exhibit Petitioner
                      DescLakeland
                                Main
                                   Bank
                                     Document
                                        Docs Involuntary Petition
                                                            Page Exhibit
                                                                     34 Cof 69       Page   3 of 36
       Case
        Case 19-10214
              19-10214 Doc Doc     1-3
                                   8 Filed
                                        Filed05/24/19
                                              05/22/19 Entered
                                                        Entered     05/24/19
                                                                      05/22/1917:24:27
                                                                               13:38:16
Desc   Exhibit Petitioner
                      DescLakeland
                                Main
                                   Bank
                                     Document
                                        Docs Involuntary Petition
                                                            Page Exhibit
                                                                     35 Cof 69       Page   4 of 36
       Case
        Case 19-10214
              19-10214 Doc Doc     1-3
                                   8 Filed
                                        Filed05/24/19
                                              05/22/19 Entered
                                                        Entered     05/24/19
                                                                      05/22/1917:24:27
                                                                               13:38:16
Desc   Exhibit Petitioner
                      DescLakeland
                                Main
                                   Bank
                                     Document
                                        Docs Involuntary Petition
                                                            Page Exhibit
                                                                     36 Cof 69       Page   5 of 36
       Case
        Case 19-10214
              19-10214 Doc Doc     1-3
                                   8 Filed
                                        Filed05/24/19
                                              05/22/19 Entered
                                                        Entered     05/24/19
                                                                      05/22/1917:24:27
                                                                               13:38:16
Desc   Exhibit Petitioner
                      DescLakeland
                                Main
                                   Bank
                                     Document
                                        Docs Involuntary Petition
                                                            Page Exhibit
                                                                     37 Cof 69       Page   6 of 36
       Case
        Case 19-10214
              19-10214 Doc Doc     1-3
                                   8 Filed
                                        Filed05/24/19
                                              05/22/19 Entered
                                                        Entered     05/24/19
                                                                      05/22/1917:24:27
                                                                               13:38:16
Desc   Exhibit Petitioner
                      DescLakeland
                                Main
                                   Bank
                                     Document
                                        Docs Involuntary Petition
                                                            Page Exhibit
                                                                     38 Cof 69       Page   7 of 36
       Case
        Case 19-10214
              19-10214 Doc Doc     1-3
                                   8 Filed
                                        Filed05/24/19
                                              05/22/19 Entered
                                                        Entered     05/24/19
                                                                      05/22/1917:24:27
                                                                               13:38:16
Desc   Exhibit Petitioner
                      DescLakeland
                                Main
                                   Bank
                                     Document
                                        Docs Involuntary Petition
                                                            Page Exhibit
                                                                     39 Cof 69       Page   8 of 36
       Case
        Case 19-10214
              19-10214 Doc Doc     1-3
                                   8 Filed
                                        Filed05/24/19
                                              05/22/19 Entered
                                                        Entered     05/24/19
                                                                      05/22/1917:24:27
                                                                               13:38:16
Desc   Exhibit Petitioner
                      DescLakeland
                                Main
                                   Bank
                                     Document
                                        Docs Involuntary Petition
                                                            Page Exhibit
                                                                     40 Cof 69       Page   9 of 36
        Case
        Case 19-10214
               19-10214 DocDoc     1-3
                                    8 Filed
                                        Filed05/24/19
                                              05/22/19 Entered
                                                        Entered      05/24/19
                                                                       05/22/1917:24:27
                                                                                13:38:16
Desc   Exhibit Petitioner
                      DescLakeland
                                Main
                                   Bank
                                     Document
                                        Docs Involuntary Petition
                                                            Page Exhibit
                                                                      41Cof 69       Page   10 of 36
        Case
        Case 19-10214
               19-10214 DocDoc     1-3
                                    8 Filed
                                        Filed05/24/19
                                              05/22/19 Entered
                                                        Entered      05/24/19
                                                                       05/22/1917:24:27
                                                                                13:38:16
Desc   Exhibit Petitioner
                      DescLakeland
                                Main
                                   Bank
                                     Document
                                        Docs Involuntary Petition
                                                            Page Exhibit
                                                                      42Cof 69       Page   11 of 36
        Case
        Case 19-10214
               19-10214 DocDoc     1-3
                                    8 Filed
                                        Filed05/24/19
                                              05/22/19 Entered
                                                        Entered      05/24/19
                                                                       05/22/1917:24:27
                                                                                13:38:16
Desc   Exhibit Petitioner
                      DescLakeland
                                Main
                                   Bank
                                     Document
                                        Docs Involuntary Petition
                                                            Page Exhibit
                                                                      43Cof 69       Page   12 of 36
        Case
        Case 19-10214
               19-10214 DocDoc     1-3
                                    8 Filed
                                        Filed05/24/19
                                              05/22/19 Entered
                                                        Entered      05/24/19
                                                                       05/22/1917:24:27
                                                                                13:38:16
Desc   Exhibit Petitioner
                      DescLakeland
                                Main
                                   Bank
                                     Document
                                        Docs Involuntary Petition
                                                            Page Exhibit
                                                                      44Cof 69       Page   13 of 36
        Case
        Case 19-10214
               19-10214 DocDoc     1-3
                                    8 Filed
                                        Filed05/24/19
                                              05/22/19 Entered
                                                        Entered      05/24/19
                                                                       05/22/1917:24:27
                                                                                13:38:16
Desc   Exhibit Petitioner
                      DescLakeland
                                Main
                                   Bank
                                     Document
                                        Docs Involuntary Petition
                                                            Page Exhibit
                                                                      45Cof 69       Page   14 of 36
        Case
        Case 19-10214
               19-10214 DocDoc     1-3
                                    8 Filed
                                        Filed05/24/19
                                              05/22/19 Entered
                                                        Entered      05/24/19
                                                                       05/22/1917:24:27
                                                                                13:38:16
Desc   Exhibit Petitioner
                      DescLakeland
                                Main
                                   Bank
                                     Document
                                        Docs Involuntary Petition
                                                            Page Exhibit
                                                                      46Cof 69       Page   15 of 36
        Case
        Case 19-10214
               19-10214 DocDoc     1-3
                                    8 Filed
                                        Filed05/24/19
                                              05/22/19 Entered
                                                        Entered      05/24/19
                                                                       05/22/1917:24:27
                                                                                13:38:16
Desc   Exhibit Petitioner
                      DescLakeland
                                Main
                                   Bank
                                     Document
                                        Docs Involuntary Petition
                                                            Page Exhibit
                                                                      47Cof 69       Page   16 of 36
        Case
        Case 19-10214
               19-10214 DocDoc     1-3
                                    8 Filed
                                        Filed05/24/19
                                              05/22/19 Entered
                                                        Entered      05/24/19
                                                                       05/22/1917:24:27
                                                                                13:38:16
Desc   Exhibit Petitioner
                      DescLakeland
                                Main
                                   Bank
                                     Document
                                        Docs Involuntary Petition
                                                            Page Exhibit
                                                                      48Cof 69       Page   17 of 36
        Case
        Case 19-10214
               19-10214 DocDoc     1-3
                                    8 Filed
                                        Filed05/24/19
                                              05/22/19 Entered
                                                        Entered      05/24/19
                                                                       05/22/1917:24:27
                                                                                13:38:16
Desc   Exhibit Petitioner
                      DescLakeland
                                Main
                                   Bank
                                     Document
                                        Docs Involuntary Petition
                                                            Page Exhibit
                                                                      49Cof 69       Page   18 of 36
        Case
        Case 19-10214
               19-10214 DocDoc     1-3
                                    8 Filed
                                        Filed05/24/19
                                              05/22/19 Entered
                                                        Entered      05/24/19
                                                                       05/22/1917:24:27
                                                                                13:38:16
Desc   Exhibit Petitioner
                      DescLakeland
                                Main
                                   Bank
                                     Document
                                        Docs Involuntary Petition
                                                            Page Exhibit
                                                                      50Cof 69       Page   19 of 36
        Case
        Case 19-10214
               19-10214 DocDoc     1-3
                                    8 Filed
                                        Filed05/24/19
                                              05/22/19 Entered
                                                        Entered      05/24/19
                                                                       05/22/1917:24:27
                                                                                13:38:16
Desc   Exhibit Petitioner
                      DescLakeland
                                Main
                                   Bank
                                     Document
                                        Docs Involuntary Petition
                                                            Page Exhibit
                                                                      51Cof 69       Page   20 of 36
        Case
        Case 19-10214
               19-10214 DocDoc     1-3
                                    8 Filed
                                        Filed05/24/19
                                              05/22/19 Entered
                                                        Entered      05/24/19
                                                                       05/22/1917:24:27
                                                                                13:38:16
Desc   Exhibit Petitioner
                      DescLakeland
                                Main
                                   Bank
                                     Document
                                        Docs Involuntary Petition
                                                            Page Exhibit
                                                                      52Cof 69       Page   21 of 36
        Case
        Case 19-10214
               19-10214 DocDoc     1-3
                                    8 Filed
                                        Filed05/24/19
                                              05/22/19 Entered
                                                        Entered      05/24/19
                                                                       05/22/1917:24:27
                                                                                13:38:16
Desc   Exhibit Petitioner
                      DescLakeland
                                Main
                                   Bank
                                     Document
                                        Docs Involuntary Petition
                                                            Page Exhibit
                                                                      53Cof 69       Page   22 of 36
        Case
        Case 19-10214
               19-10214 DocDoc     1-3
                                    8 Filed
                                        Filed05/24/19
                                              05/22/19 Entered
                                                        Entered      05/24/19
                                                                       05/22/1917:24:27
                                                                                13:38:16
Desc   Exhibit Petitioner
                      DescLakeland
                                Main
                                   Bank
                                     Document
                                        Docs Involuntary Petition
                                                            Page Exhibit
                                                                      54Cof 69       Page   23 of 36
        Case
        Case 19-10214
               19-10214 DocDoc     1-3
                                    8 Filed
                                        Filed05/24/19
                                              05/22/19 Entered
                                                        Entered      05/24/19
                                                                       05/22/1917:24:27
                                                                                13:38:16
Desc   Exhibit Petitioner
                      DescLakeland
                                Main
                                   Bank
                                     Document
                                        Docs Involuntary Petition
                                                            Page Exhibit
                                                                      55Cof 69       Page   24 of 36
        Case
        Case 19-10214
               19-10214 DocDoc     1-3
                                    8 Filed
                                        Filed05/24/19
                                              05/22/19 Entered
                                                        Entered      05/24/19
                                                                       05/22/1917:24:27
                                                                                13:38:16
Desc   Exhibit Petitioner
                      DescLakeland
                                Main
                                   Bank
                                     Document
                                        Docs Involuntary Petition
                                                            Page Exhibit
                                                                      56Cof 69       Page   25 of 36
        Case
        Case 19-10214
               19-10214 DocDoc     1-3
                                    8 Filed
                                        Filed05/24/19
                                              05/22/19 Entered
                                                        Entered      05/24/19
                                                                       05/22/1917:24:27
                                                                                13:38:16
Desc   Exhibit Petitioner
                      DescLakeland
                                Main
                                   Bank
                                     Document
                                        Docs Involuntary Petition
                                                            Page Exhibit
                                                                      57Cof 69       Page   26 of 36
        Case
        Case 19-10214
               19-10214 DocDoc     1-3
                                    8 Filed
                                        Filed05/24/19
                                              05/22/19 Entered
                                                        Entered      05/24/19
                                                                       05/22/1917:24:27
                                                                                13:38:16
Desc   Exhibit Petitioner
                      DescLakeland
                                Main
                                   Bank
                                     Document
                                        Docs Involuntary Petition
                                                            Page Exhibit
                                                                      58Cof 69       Page   27 of 36
        Case
        Case 19-10214
               19-10214 DocDoc     1-3
                                    8 Filed
                                        Filed05/24/19
                                              05/22/19 Entered
                                                        Entered      05/24/19
                                                                       05/22/1917:24:27
                                                                                13:38:16
Desc   Exhibit Petitioner
                      DescLakeland
                                Main
                                   Bank
                                     Document
                                        Docs Involuntary Petition
                                                            Page Exhibit
                                                                      59Cof 69       Page   28 of 36
        Case
        Case 19-10214
               19-10214 DocDoc     1-3
                                    8 Filed
                                        Filed05/24/19
                                              05/22/19 Entered
                                                        Entered      05/24/19
                                                                       05/22/1917:24:27
                                                                                13:38:16
Desc   Exhibit Petitioner
                      DescLakeland
                                Main
                                   Bank
                                     Document
                                        Docs Involuntary Petition
                                                            Page Exhibit
                                                                      60Cof 69       Page   29 of 36
        Case
        Case 19-10214
               19-10214 DocDoc     1-3
                                    8 Filed
                                        Filed05/24/19
                                              05/22/19 Entered
                                                        Entered      05/24/19
                                                                       05/22/1917:24:27
                                                                                13:38:16
Desc   Exhibit Petitioner
                      DescLakeland
                                Main
                                   Bank
                                     Document
                                        Docs Involuntary Petition
                                                            Page Exhibit
                                                                      61Cof 69       Page   30 of 36
        Case
        Case 19-10214
               19-10214 DocDoc     1-3
                                    8 Filed
                                        Filed05/24/19
                                              05/22/19 Entered
                                                        Entered      05/24/19
                                                                       05/22/1917:24:27
                                                                                13:38:16
Desc   Exhibit Petitioner
                      DescLakeland
                                Main
                                   Bank
                                     Document
                                        Docs Involuntary Petition
                                                            Page Exhibit
                                                                      62Cof 69       Page   31 of 36
        Case
        Case 19-10214
               19-10214 DocDoc     1-3
                                    8 Filed
                                        Filed05/24/19
                                              05/22/19 Entered
                                                        Entered      05/24/19
                                                                       05/22/1917:24:27
                                                                                13:38:16
Desc   Exhibit Petitioner
                      DescLakeland
                                Main
                                   Bank
                                     Document
                                        Docs Involuntary Petition
                                                            Page Exhibit
                                                                      63Cof 69       Page   32 of 36
        Case
        Case 19-10214
               19-10214 DocDoc     1-3
                                    8 Filed
                                        Filed05/24/19
                                              05/22/19 Entered
                                                        Entered      05/24/19
                                                                       05/22/1917:24:27
                                                                                13:38:16
Desc   Exhibit Petitioner
                      DescLakeland
                                Main
                                   Bank
                                     Document
                                        Docs Involuntary Petition
                                                            Page Exhibit
                                                                      64Cof 69       Page   33 of 36
        Case
        Case 19-10214
               19-10214 DocDoc     1-3
                                    8 Filed
                                        Filed05/24/19
                                              05/22/19 Entered
                                                        Entered      05/24/19
                                                                       05/22/1917:24:27
                                                                                13:38:16
Desc   Exhibit Petitioner
                      DescLakeland
                                Main
                                   Bank
                                     Document
                                        Docs Involuntary Petition
                                                            Page Exhibit
                                                                      65Cof 69       Page   34 of 36
        Case
        Case 19-10214
               19-10214 DocDoc     1-3
                                    8 Filed
                                        Filed05/24/19
                                              05/22/19 Entered
                                                        Entered      05/24/19
                                                                       05/22/1917:24:27
                                                                                13:38:16
Desc   Exhibit Petitioner
                      DescLakeland
                                Main
                                   Bank
                                     Document
                                        Docs Involuntary Petition
                                                            Page Exhibit
                                                                      66Cof 69       Page   35 of 36
        Case
        Case 19-10214
               19-10214 DocDoc     1-3
                                    8 Filed
                                        Filed05/24/19
                                              05/22/19 Entered
                                                        Entered      05/24/19
                                                                       05/22/1917:24:27
                                                                                13:38:16
Desc   Exhibit Petitioner
                      DescLakeland
                                Main
                                   Bank
                                     Document
                                        Docs Involuntary Petition
                                                            Page Exhibit
                                                                      67Cof 69       Page   36 of 36
Case 19-10214 Doc    3 Filed 05/24/19
                     8       05/22/19 Entered      05/24/19 17:24:27
                                                   05/22/19  15:39:39
           Desc
            Desc  Main
                   MainDocument
                        Document           Page
                                            Page    68
                                                     1 of 69
                                                          1
Case 19-10214 Doc    5 Filed 05/24/19
                     8       05/23/19 Entered      05/24/19 17:24:27
                                                   05/23/19  16:04:25
           Desc
            Desc  Main
                   MainDocument
                        Document           Page
                                            Page    69
                                                     1 of 69
                                                          1
